Citation Nr: 0601802	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine and right hip, secondary to 
traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  In January 2004, 
the Board remanded the case for additional development and 
the case is now before the Board for final appellate 
determination. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Degenerative joint disease of the lumbar spine and right 
hip are not due to or the result of the veteran's service-
connected traumatic arthritis of the right knee. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine and right hip 
was not proximately due to or the result of the service-
connected traumatic arthritis of the right knee.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if 


any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In October 2001, January 2004, and January 2005 letters, the 
RO informed the appellant of the provisions of the VCAA.  
More specifically, these letters notified the appellant that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in September 2002, as well as a supplemental statement 
of the case (SSOC) in August 2005, in which the appellant and 
his representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2005 SOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the August 2005 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notices.  While the 2004 
and 2005 letters were sent subsequent to the April 2002 
rating decision, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records, private medical records, and the VA 
examination reports dated in February 2002 and April 2004 
have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
Board also notes a lay statement submitted by the veteran's 
wife.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within on year of service discharge, 
as discussed below.

Service medical records are absent any findings or diagnosis 
of degenerative joint disease of the lumbar spine or right 
hip.  The examination reports at service entry and discharge 
note a normal spine/musculoskeletal system and lower 
extremities.  As will be discussed below, the veteran has 
been diagnosed with degenerative joint disease of the lower 
lumbar spine and right hip (VA examination report dated in 
April 2004).  There is no opinion which provides a nexus 
between the veteran's current disability and his service.  
Furthermore, impressions of degenerative joint disease of the 
back and hip were noted beginning sometime around 1995 
(statement submitted by L.R. Espinoza, M.D. in February 
1995).  In any case, the disabilities were not noted until 
over 4 decades post-service discharge.  Therefore, service 
connection on a direct basis is not warranted.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case, there is competent evidence that the veteran 
has degenerative joint disease of the lumbar spine and right 
hip.  Private medical records, VA medical records, and VA 
examination reports confirm this diagnosis.  

The veteran is service-connected for traumatic arthritis of 
the right knee, rated at 10 percent disabling.  The issue is 
therefore whether the veteran's current lumbar spine and 
right hip disability were either caused or aggravated by his 
service-connected traumatic arthritis of the right knee.  In 
letters dated in May 2000 and July 2001, Dr. Espinoza 
indicated that the veteran was currently under his care and 
that the veteran's back and hip pain may be related to his 
original injury in service.  Dr. Espinoza also stated in a 
January 2003 letter that it was "more likely than not that 
arthritis of the lower back and hip are secondary to 
arthritis of the right knee."  Likewise, G.C. Ogbuokiri, in 
his letter dated in February 2003, indicated that the veteran 
was under his care and that it was "more likely than not 
that the back and right hip pain the [veteran] is having is 
causally related to the right knee pathology."  However, in 
a February 2002 VA examination report, the examiner opined 
that the veteran's degenerative joint disease of the lumbar 
spine and the knee were not related to his service injury but 
due to old age.  

Pursuant to the Board's January 2004 remand, VA afforded the 
veteran an examination April 2004 to determine the etiology 
of the veteran's current lumbar spine and right hip 
disabilities and to reconcile the various medical opinions.  
For the April 2004 examination, the claims folder was 
reviewed by the examiner.  The examiner opined that the 
veteran's onset of discomfort in the hips and back was 
relatively recent.  The VA examiner specifically disagreed 
with the veteran's private doctors,  Drs. Espinoza and 
Albuquerque.  (Because the claims folder does not otherwise 
reference or contain any treatment records from Dr. 
Albuquerque, the Board finds it likely that Dr. Ogbuokiri's 
name was incorrectly transcribed as Dr. Albuquerque).  In any 
case, the examiner noted that the veteran's knee disability 
was not responsible for his hip disability because there was 
no history of significant lurging gait as would be expected 
with unusual strains on the hips and the low back.  He 
explained that the current disabilities were not related to 
an injury in 1954 as that injury would have been so severe 
that deterioration in the hip and back would have been seen a 
long time ago.  Because the changes in the lumbar spine and 
hips were of recent onset and are of mild degree, the 
examiner found that those changes were unlikely to be 
secondary to the veteran's service-connected right knee 
injury.  It was added that it was unlikely that service-
connected disability aggravated the hip and back disorders.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the April 2004 VA examination report is 
more probative than the opinions offered by Drs. Espinoza and 
Ogbuokiri.  The April 2004 VA examiner provided an opinion 
upon review of the claims folder and physical examination of 
the veteran.  Unlike, Drs. Espinoza and Ogbuokiri, the VA 
examiner offered reasons and bases for his opinion as to why 
the veteran's current lumbar spine and right hip disabilities 
were not related to his service-connected degenerative joint 
disease of the knee.  His opinion was clear and conclusive 
that the veteran's current lumbar spine and right hip 
disabilities were unlikely to be secondary to his service-
connected knee.  Accordingly, secondary service connection 
for degenerative joint disease of the lumbar spine and right 
hip is not warranted. 

While the veteran has suggested that his current disabilities 
are related to his service-connected degenerative joint 
disease of the knee, as a layman he has no competence to give 
a medical opinion on the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's current degenerative joint disease of the 
lumbar spine and right hip are due to or the result of the 
veteran's service-connected traumatic arthritis of the right 
knee.  When the preponderance of evidence is against a claim, 
it must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine and right hip, secondary to 
traumatic arthritis of the right knee, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


